Exhibit 99.1 NEXSTAR MEDIA GROUP INCREASES QUARTERLY CASH DIVIDEND BY 25 PERCENT DECLARES QUARTERLY CASH DIVIDEND OF $0.30 PER SHARE Increase Marks Fourth Annual Consecutive Rise in Cash Dividend Marking 26% Compound Annual Growth Since Initiation of Cash Dividend in 2013 IRVING, Texas (January 27, 2017) - Nexstar Media Group, Inc. (Nasdaq: NXST) announced today that its Board of Directors approved a 25 percent increase in the quarterly cash dividend to $0.30 per share of its Class A common stock beginning with the dividend declared for the first quarter of 2017.The dividend is payable on Friday, February 24, 2017, to shareholders of record on Friday, February 10, 2017. Perry A. Sook, Chairman, President and Chief Executive Officer of Nexstar Media Group, Inc., commented, “Nexstar’s fourth consecutive annual increase in our cash dividend highlights the Board’s commitment to create value for shareholders through our proven ability to generate prodigious free cash flow growth through accretive acquisitions, meticulous integration and disciplined operating practices which collectively allow for expanded returns of capital. “We are highly confident in the strong growth prospects for the new Nexstar Media Group as we follow the successful strategies we’ve established in terms of building the top line, maintaining close control of fixed and variable costs and optimizing the balance sheet and capital structure.This plan will continue to support our goals of delivering or exceeding our free cash flow targets of approximately $565 million for the 2016/2017 cycle, while allowing us to reduce leverage, pursue additional select accretive acquisitions, pay dividends and consider other return of capital initiatives, and take any other actions for the continued near- and long-term enhancement of shareholder value. Next month Nexstar will report record operating results for 2016, marking the fifth consecutive year of record results, and we remain confident that 2017 and beyond will extend our long-term success in generating record free cash flow.” While the Company intends to pay regular quarterly cash dividends for the foreseeable future, all subsequent dividends will be reviewed quarterly and declared by the Board of Directors at its discretion. About Nexstar Media Group, Inc.
